FILED
                            NOT FOR PUBLICATION                             JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10471

               Plaintiff - Appellee,             D.C. No. 4:07-CR-00753-DLJ

  v.
                                                 MEMORANDUM *
LOUIE RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    D. Lowell Jensen, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Louie Rodriguez appeals from his guilty-plea conviction and 77-month

sentence for being a felon in possession of a firearm and ammunition, in violation

of 18 U.S.C. § 922(g)(1). We affirm the conviction, but remand for the limited




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
purpose of conforming the written judgment to the oral pronouncement of

sentence.

      Rodriguez contends the case should be remanded to conform special

condition of supervised release number 2 in the written judgment to the oral

pronouncement of sentence. The government agrees. The record demonstrates

that the written judgment – which requires Rodriguez to provide the probation

officer access to any requested financial information, including tax returns, and

authorizes the probation office to conduct checks and obtain copies of income tax

returns – is inconsistent with the oral pronouncement of sentence, which does not

contain that requirement. The condition regarding financial information is

therefore not a cognizable part of Rodriguez’s sentence and must be stricken from

the written judgment. See United States v. Hicks, 997 F.2d 594, 597 (9th Cir.

1993) (stating that the unambiguous oral pronouncement of sentence controls).

      The conviction is AFFIRMED, and the case REMANDED for

proceedings consistent with this opinion.




                                          2                                    08-10471